Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 1 of 36       PageID #: 1781




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

                                         )
 UNITED STATES OF AMERICA                )
                                         )
                       v.                )
                                         ) 2:18-cr-00143-JDL
 MELQUAN JORDAN and                      )
                                         )
 EDWARD CANTY, III,                      )
                                         )
                    Defendants.          )


          ORDER ON DEFENDANTS’ MOTION FOR A NEW TRIAL

      On October 24, 2019, after a four-day trial, a jury found Melquan Jordan and

Edward Canty III guilty of conspiring to distribute and possess with intent to

distribute cocaine base and heroin. In March of 2020, Canty filed a motion for a new

trial (ECF No. 348), which Jordan joined (ECF No. 349), based on allegedly improper

statements made by the prosecutor during the Government’s opening statement,

closing argument, and rebuttal. For the following reasons, the motion for a new trial

is denied as to both Jordan and Canty.

                                I. BACKGROUND

      At trial, the Government asserted that Jordan, Canty, and others conspired to

sell drugs in Maine which they had transported from New York. The operation had

two primary components. The first was that the drug dealers in the conspiracy,

including Jordan, Canty, and others, shared various residences in Portland from

which they sold drugs. These “traps” or “trap houses,” as they are known, were

primarily rented by drug users who allowed the dealers to operate out of them in
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 2 of 36                   PageID #: 1782




exchange for drugs. The Government identified three primary trap houses in

Portland that dealers cycled through. The second component was that the dealers

relied on various drug users to recruit customers or assist in the completion of drug

sales. A central figure was James Osborne, a drug user who was connected to the

population of homeless people who use drugs in Portland. To support its case, the

Government called eight witnesses, including Osborne, most of whom were drug

users and/or customers, some of whom rented the various trap houses.1

       Before the close of evidence, Jordan and Canty’s attorneys each made an oral

motion for acquittal under Fed. R. Crim. P. 29(a), challenging the sufficiency of the

evidence against Jordan and Canty. I reserved decision on the motion, proceeded

with the trial, and, at the trial’s conclusion, submitted the case to the jury. See Fed.

R. Crim. P. 29(b). The jury then returned guilty verdicts, finding that Jordan and

Canty had each joined the conspiracy to distribute and possess with intent to

distribute cocaine base and heroin. The jury, however, attributed responsibility for

different drug quantities to each Defendant, finding that Jordan’s conduct involved

100 grams or more of a mixture containing heroin, while finding that Canty’s conduct

did not.

       I then ordered the parties to file supplemental memoranda as to the motions

for acquittal. Following a review of the memoranda and a hearing on the motions, I




 1 Lamale Lawson, who was identified by several of the witnesses as a drug dealer working alongside
Jordan and Canty, was called to testify by the Government, but he invoked his Fifth Amendment
privilege and provided no testimony. Additionally, one of the Government’s witnesses was a special
agent for the FBI and another was an officer with the South Portland Police Department who worked
as an agent for the Maine Drug Enforcement Agency.


                                                2
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 3 of 36                     PageID #: 1783




denied the motions in an oral decision announced from the bench on February 14,

2020. Jordan and Canty then filed the present motion for a new trial under Fed. R.

Crim. P. 33(a), contending that they were prejudiced by improper prosecutorial

statements at trial.2

                                        II. STANDARD

       Federal Rule of Criminal Procedure 33(a) provides that the “court may vacate

any judgment and grant a new trial” if the defendant files a motion and “the interest

of justice so requires.” “A district court has greater power to order a new trial than

to overturn a jury’s verdict through a judgment of acquittal.”                  United States v.

Rothrock, 806 F.2d 318, 321 (1st Cir. 1986). Still, a new trial is to be granted only

“sparingly” and “only where there would be a miscarriage of justice.” Id. at 322

(internal quotation marks omitted) (quoting United States v. Indelicato, 611 F.2d 376,

387 (1st Cir. 1979)). In conducting the analysis, “a trial judge is not a thirteenth juror

who may set aside a verdict merely because he would have reached a different result.”

Id.

       Where a defendant has moved for a new trial based on a prosecutor’s allegedly

improper statements but did not timely object to the statements, review is for plain

error. United States v. Peña-Santo, 809 F.3d 686, 699 (1st Cir. 2015). To demonstrate

plain error, a defendant must show “(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant’s substantial rights, but also (4)




 2  Although a motion for a new trial which is not based on newly discovered evidence must be
submitted within fourteen days after the verdict, Fed. R. Crim. P. 33(b)(2), the Defendants moved for
an extension of time, which I granted without opposition. See Fed. R. Crim. P. 45(b)(1)(A).


                                                 3
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 4 of 36           PageID #: 1784




seriously impaired the fairness, integrity, or public reputation of judicial proceedings.”

United States v. Landry, 631 F.3d 597, 606 (1st Cir. 2011) (quoting United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001)). As to the third factor, a prosecutor’s remarks

affect a defendant’s substantial rights if they resulted in prejudice to her or him.

United States v. Joyner, 191 F.3d 47, 55 (1st Cir. 1999) (citing United States v. Olano,

507 U.S. 725, 732–34 (1993)).

      Finally, “[b]efore granting a new trial based on a prosecutor’s improper

comments in a closing argument, a court must determine whether “the contested

prosecutorial conduct ‘so poisoned the well that the trial’s outcome was likely

affected.’” United States v. Belanger, 890 F.3d 13, 34 (1st Cir. 2018) (quoting United

States v. Henderson, 320 F.3d 92, 107 (1st Cir. 2003)). To make that determination,

a court considers four non-exhaustive factors: “(1) the severity of the prosecutor's

misconduct, including whether it was deliberate or accidental; (2) the context in

which the misconduct occurred; (3) whether the judge gave curative instructions and

the likely effect of such instructions; and (4) the strength of the evidence against the

defendants.” Landry, 631 F.3d at 606 (quoting United States v. Nelson-Rodriguez,

319 F.3d 12, 38 (1st Cir. 2003)); see also Belanger, 890 F.3d at 34.

         III. THE CHALLENGED PROSECUTORIAL STATEMENTS

      Jordan and Canty contend that the prosecutor made several improper remarks

to the jury during the Government’s opening and closing remarks and rebuttal. They

argue that the prosecutor improperly: (A) suggested that because other

coconspirators had pled guilty and gone to jail it was now the Defendants’ turn to go

to jail; (B) vouched for the case and the credibility of the Government’s witnesses; (C)


                                           4
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 5 of 36          PageID #: 1785




invoked social policy and appealed to the passions and prejudices of the jury; (D)

referenced the Defendants by their aliases; (E) misstated the law of conspiracy; and

(F) misstated trial testimony.

       Determining whether a prosecutor’s statement is improper is not always clear

cut. The considerations are “numerous and work against easy rules of thumb.”

United States v. Ayala-García, 574 F.3d 5, 23 (1st Cir. 2009) (Boudin, J., concurring).

       [S]tatements may be improper for different reasons and in varying
       degrees; they may be fine in some contexts and not in others (e.g.,
       depending on the trial evidence); provocation or fair response may
       mitigate or excuse; corrective instructions may or may not be given and,
       if given, vary in their force; and judges also vary in what they think
       allowable comment.

Id.   With this understanding, I turn to the statements that Jordan and Canty

maintain were improper.

A.     Suggesting that the Jury Should Convict the Defendants Because
       Other Coconspirators Had Pled Guilty and Gone to Jail

       In their closing arguments, the Defendants’ attorneys argued that the

Government’s witnesses were unreliable because, among other things, they had all

received immunity from prosecution for charges that could be brought against them

stemming from their testimony during the trial. In her rebuttal, the prosecutor

stated the following:

       [Three of the four trap houses discussed in the trial] had renters in them
       whose places were taken over by these [D]efendants and their
       conspirators. The people who had those renting agreements did
       participate in this conspiracy, we allege. And they all went to jail. So
       we’re here now to say it’s [the Defendants’] turn.

       [The alleged coconspirators] went to jail. They didn’t get a pass. They
       got immunity in this chair from their statements being used against



                                           5
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 6 of 36          PageID #: 1786




      them in the event the federal government decided to charge them, too.
      But they stood in that courthouse and they pled guilty and they went to
      jail. Jaden Brown went to jail for 15 months. Jessica Tweedie went to
      jail for seven months. And Amy Santiago went to jail for seven to nine
      months . . . . They didn’t get a pass. Jessica Tweedie was in jail while
      this guy and . . . this guy, Mr. Jordan, was trapping in Ms. Santiago’s
      house, because they talked on the phone while Ms. Santiago and Mr.
      Osborne told you he was bagging up drugs at 11 Grant Street and
      welcoming customers all day long, while Jessica Tweedie is sitting in
      jail, we argue for Mr. Canty’s drugs. None of those three women got a
      pass. They got protection from their statements being used against
      them here.

ECF No. 332 at 13-14.

      Jordan and Canty contend that the prosecutor’s statement that it was “their

turn” to go to jail improperly suggested that they should be found guilty by association

because witnesses, who were alleged coconspirators, had pled guilty and been

sentenced to jail. They also assert that this argument misled the jury by wrongly

conflating the relatively short state court sentences the witnesses had received with

the far longer sentences the Defendants would face if convicted on federal charges.

      In its opposition to the motion for a new trial, the Government does not

substantively address whether this aspect of its rebuttal argument was proper, and

instead argues that the challenged statements were not extensive, that the Court’s

jury instructions dissipated any prejudice, and that the weight of the evidence made

the statements unlikely to have affected the trial’s outcome.

      “[A] defendant is entitled to have the question of his guilt determined upon the

evidence against him, not on whether a codefendant or government witness has been

convicted of the same charge.” United States v. Landrón-Class, 696 F.3d 62, 70 (1st

Cir. 2012) (quoting United States v. Ofray-Campos, 534 F.3d 1, 22–23 (1st Cir. 2008)).



                                           6
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 7 of 36           PageID #: 1787




In Landrón-Class, the defendant was tried and convicted for his role in a scheme to

illegally obtain and distribute prescription drugs. Id. at 66. On cross-examination of

the doctor involved in the scheme who had written the prescriptions, defense counsel

asked about the benefits the doctor was receiving in exchange for testifying (i.e., being

held responsible for only 745 medically unnecessary prescriptions, as opposed to the

20,000 the doctor had admitted to writing). Id. at 69–70. In response and over

defense counsel’s objection, the government asked the doctor if the doctor knew the

status of the charges against his co-defendants in a separate criminal case, and the

government elicited testimony that they had pleaded guilty. Id. The prosecutor

referenced the guilty pleas again in closing arguments. Id. at 71.

      The First Circuit explained that “[t]he government’s attempt to suggest [a] sort

of guilt-by-association [was] clear in its reminder to the jury during its closing

argument” when the prosecutor stated, “[t]he doctor told you he was indicted with 21

other people, including pharmacists.       So [the defendant] talks about how the

prescriptions aren’t properly marked.       You know what?       Those responsible for

marking the prescriptions have already been dealt with.” Id. The court concluded in

Landrón-Class that, “[i]n light of the fact that the government had elicited testimony

that [the doctor’s] co-defendants had pled guilty, this argument was likely to appear

as an attempt to suggest to the jury that, just as those individuals were held

responsible, now it is [the defendant’s] turn.” Id.

      The First Circuit has in limited circumstances, however, found similar

statements proper. In United States v. Foley, the court examined whether it was




                                           7
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 8 of 36          PageID #: 1788




proper for the prosecutor to state in rebuttal that “it’s time for [the defendant] to be

held accountable by you,” i.e., by the jury. 783 F.3d 7, 22 (1st Cir. 2015). The court

found the statements were proper, explaining that that the prosecutor is afforded

more latitude in responding to statements made by defense counsel than in

“statements made by the Government without provocation,” and that the prosecutor’s

statement in context was responsive to the defendant’s trial “strategy of shifting

blame.” Id. (quoting United States v. Skerret-Ortega, 529 F.3d 33, 40 (1st Cir. 2008)).

The Foley court distinguished Landrón-Class by emphasizing that it was the

prosecutor in Landrón-Class who had invited a guilt-by-association inference in the

closing argument, whereas, in Foley, “it was [the defendant] who initially attempted

to shift blame to [another individual] and to the [industry in which he operated], and

the government’s rebuttal merely responded to that argument.”           Id. at 22 n.12.

Accordingly, the propriety of the prosecutor’s statement here that it was the

Defendants’ “turn” to go to jail hinges in part on whether it was responsive to

arguments from defense counsel attempting to shift blame. I conclude that it was

not.

       Defense counsel did in fact challenge the credibility of the Governments’

witnesses by highlighting that they had received lenient treatment by the

Government as evidenced by the absence of federal prosecution and by immunity

agreements with the Government. However, the defense attorneys’ arguments did

not try to shift the blame onto those witnesses. Counsel for Jordan argued that the

prosecutor had been “calling all of these folks conspirators, and I submit to you that




                                           8
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 9 of 36            PageID #: 1789




we’re throwing that conclusion around really too fast and loose,” because several of

the witnesses were “not charged with a federal conspiracy and won’t be, because

you’ve seen all of their letters of immunity.” Trial Tr., Defs.’ Summation at 1. He

stated that several witnesses were “get[ting] a pass” and receiving various benefits

from the Government. Id. at 2 (“Jaden Brown gets a pass first from the exploitation

and suffering she’s caused.”), 2–3 (“35,000 [dollars] or so for rehab, coddled by FBI

agents so that . . . he doesn’t hurt himself with his serious drug habit . . . , what more

can the U.S. Government do for James Osborne? . . . James Osborne does not get

charged with federal conspiracy; he does not get charged at all with all of his

trafficking or possession.”), 3–4 (“But after she meets with the Government’s team, . . .

she gets out of jail, benefit number I’ve lost count . . . . In Miss Tweedie’s case the

minimum was four years [in prison]. Miss Tweedie gets a pass there, and of course

everything she discussed here in this room is immunized.”), 4–5 (“Amy Santiago runs

or owns the Grant Street apartment, and she comes in here and mentions all of her

dealings over years and no other charges for her.”), 6 (“Tanya Johnson’s case. The

charge disappeared. Not dismissed, never moved forward at all.”). In context, the

point of defense counsel’s argument was not that the prosecutor should have charged

these witnesses instead of Jordan or Canty because they were more blameworthy,

but that, as Jordan’s attorney argued, the witnesses’ “credibility is in massive doubt.”

Id. at 3.

       A prosecutor is afforded some leeway in responding to a defense theory that

“cooperating witnesses were lying to obtain leniency.” United States v. Martínez-




                                            9
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 10 of 36           PageID #: 1790




 Medina, 279 F.3d 105, 119 (1st Cir. 2002); see also United States v. Perez-Ruiz, 353

 F.3d 1, 10 (1st Cir. 2003) (“We typically cede prosecutors some latitude in responding

 to defense counsel’s allegations of fabrication.”).    Accordingly, in this case the

 prosecuting attorney was certainly justified in arguing that several of the cooperating

 witnesses had faced punishment in response to defense counsel’s contention that the

 witnesses were “getting a pass” in exchange for their testimony. But the Defendants’

 leniency argument does not countenance the prosecutor’s contention that because

 several cooperating witnesses had pleaded guilty and gone to jail, it was now the

 Defendants’ “turn.” This argument improperly urged the jury to find Jordan and

 Canty guilty by association with those who had previously pleaded guilty. The

 prosecutor’s argument was more explicit than the argument considered in Landrón-

 Class and, therefore, was more egregious. It also improperly suggested to the jurors

 that it was their duty to not only determine the Defendant’s guilt or innocence, but

 to also determine whether the Defendants should go to jail. For these reasons, the

 argument was highly improper and necessarily prejudiced the Defendants’ right to a

 fair trial.

 B.     Improper Vouching

        In her rebuttal argument, the prosecutor also elaborated on the role she and

 the prosecution team had played in developing the case, which Jordan and Canty

 challenge as improper vouching.       In responding, in part, to arguments by the

 Defendants’ attorneys that the Government had failed to introduce evidence that

 their clients were involved in the sale of crack cocaine as well as heroin (as suggested

 by the indictment), the prosecutor stated:


                                           10
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 11 of 36                 PageID #: 1791




        And it depends on which drug we’re talking about.

              And I do want to address that really quickly, and I’ll try to stay
        on topic here. But our job we take very seriously. It is to prove to you
        that there was a conspiracy. The conspiracy that these very hard-
        working agents after three years found existed involved crack cocaine
        and heroin. Some of the people involved in the conspiracy only dealt
        with heroin. They’re sitting here before you. Some of them dealt with
        crack cocaine. . . . The conspiracy involved both drugs. . . . It was a
        conspiracy involving these two drugs. But they don’t both -- they don’t
        have to have dealt with both drugs for you to find them guilty. . . .

        ....

        And with all due respect to [counsel for Canty], these agents did three
        years of work, and it is evident in the exhibits that you saw. Those grand
        jury transcripts they waved around were hundreds of pages long. 3 We
        didn’t just throw people up there that we met. . . .

               We didn’t charge the people who are just users. We charged
        conspirators, some of whom you met and some of whom you didn’t. And
        [the judge] will tell you that it is not your concern who should have been
        charged. It is not your concern what happened to the other people in the
        conspiracy, who was charged and who wasn’t, what they were charged
        with. Your only concern is whether we have proven beyond a reasonable
        doubt that these two men committed the crime we say they did. . . .

        ....

              I feel like this is said way too often but it is true. The Government
        would very much love to call angels to the stand 100 percent of the time,
        with no criminal history and no drama and no mental health issues and
        no substance abuse. But those are not the people that bought drugs
        from Melquan Jordan and Edward Canty. So the people that we called
        are the people that they associated with in 2015 and ’16. We called the
        witnesses who are the only people who know what they were doing, and
        they were banking on you not believing those people.

              So we spent three years carefully talking to those people. So to
        say there’s been no law enforcement work is unfair, because this case
        has revealed that these agents spent time with people. They showed
        compassion for people who had problems, they spent time with them,

  3 Defense counsel brought the grand jury transcripts up to the podium and held them during his
 summation.


                                               11
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 12 of 36           PageID #: 1792




       and they made sure that there was corroborative evidence for their
       stories. And we put up there on the stand the people that I suggest to
       you told compelling and believable and reliable stories. They are all very
       messy individuals by themselves. But collectively I suggest to you they
       have presented beyond a reasonable doubt evidence.

             Not one person involved in this case who provided testimony told
       you that they did one drug deal with these men. We didn’t rely on people
       who said they did one drug deal; we didn’t put one-time customers in
       that chair. We put conspirators in that chair. We put people who
       actually engaged in this conspiracy with those men in that chair. And
       we made sure that we presented to you evidence involving people who
       regularly and repeatedly purchased drugs or sold drugs from these two
       men.

              . . . Your job is to decide that as you sat here so carefully and
       engaged -- and we watched, you all have listened so carefully to the
       stories that these people told, and I suggest to you they were compelling
       stories and that collectively they tell a story that supports the verdict in
       this case.

            And it will be up to you to decide the very important decision of
       whether you believe them . . . .

 ECF No. 332 at 14-17, 20-21.

       Although it is “generally permissible for the government to offer specific

 ‘reasons why a witness ought to be accepted as truthful by the jury,’” United States

 v. Vázquez-Larrauri, 778 F.3d 276, 283 (1st Cir. 2015) (quoting United States v.

 Rodríguez, 215 F.3d 110, 123 (1st Cir. 2000)), a prosecutor may not personally vouch

 for the credibility of witnesses, id. at 284. Improper vouching may “tilt the scales of

 justice, risk prejudicing the defendant, and carry the potential for distracting the jury

 from its assigned task of assessing credibility based solely on the evidence presented

 at trial and the demeanor of the witnesses.” Perez-Ruiz, 353 F.3d at 9–10.




                                            12
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 13 of 36           PageID #: 1793




       Credibility arguments can take “several forms” that “plainly cross over into

 improper vouching.” Vázquez-Larrauri, 778 F.3d at 284.

       The first form occurs when the prosecutor tells the jury that the
       prosecutor takes personal responsibility or ownership of the case and
       thus directly places the government’s credibility at issue. The second
       form of prohibited vouching occurs when the prosecutor imparts her
       personal belief in a witness’s veracity. Bare assertions that a witness
       was honest or correct are therefore improper.

 Id. (alteration, quotation marks, and internal citations omitted). That said, the First

 Circuit has explained that “some leeway is appropriate when the government’s

 challenged comments may fairly be seen as a response to comparable remarks by

 defense counsel.” Ayala-García, 574 F.3d at 18 (collecting cases); see also Henderson,

 320 F.3d at 107 (“Under the invited response rule, if the prosecutor’s remarks were

 ‘invited,’ and ‘did no more than respond substantially in order to right the scale,’ such

 comments do not warrant reversal.”) (quoting United States v. Nickens, 955 F.2d 112,

 122 (1st Cir. 1992)). “The latitude afforded prosecutors is not, however, boundless,”

 Ayala-García, 574 F.3d at 18, and courts have placed limits on the extent to which a

 prosecutor may attempt “fighting fire with fire,” id. (quoting United States v.

 Sepúlveda, 15 F.3d 1161, 1189 n.24 (1st Cir. 1993)).

       Here, the prosecutor’s statements were made in response to arguments by both

 defense attorneys that the Government had charged the Defendants with conspiracy

 to distribute and possess with intent to distribute both heroin and cocaine base, but

 had failed to produce any evidence of crack cocaine. Trial Tr., Defs.’ Summation at

 14 (“The two people that you’ve heard . . . this week who know and dealt with [Jordan]

 the most were James Osborne and Jessica Tweedie. Both of them told you, no crack.”),



                                            13
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 14 of 36                         PageID #: 1794




 27 (“Well, I’m wondering where’s the evidence of crack cocaine, cocaine base, that

 Eddie Canty is supposedly involved with. Because I didn’t hear it.”), 28 (“But this

 conspiracy is cocaine base and heroin, and there’s no cocaine base involved with

 anybody’s testimony involving Eddie Canty, none.”) The prosecutor’s statements

 were also responsive to the argument by Canty’s attorney that the evidence developed

 by the police “didn’t add a thing.”4 Trial Tr., Defs.’ Summation at 35.

        Against this backdrop, several of the prosecutor’s statements were properly

 responsive to the arguments made by the Defendants’ attorneys. In context, the


  Canty’s attorney argued:

                But I agree with [counsel for Jordan], spare me the pain and the suffering of
        the people that were actually trafficking in these drugs and they come in and they
        want to tell you about their suffering. That’s their choices that they make. We’re
        responsible for our choices, and the Government is responsible for a choice of bringing
        a conspiracy charge against Eddie Canty for heroin and cocaine base without any
        sufficient evidence that he was involved in any such thing without any agreement
        other than the fact that he knows Akeem Cruz and came up here and [was] hanging
        around with him. . . .

        ....

                . . . The Government’s got a lot of sway, got a lot of power, got a lot of cache.
        But they’re not always right. They brought a conspiracy charge that they’ve got no
        quality evidence to back up. You heard the witnesses that they’re relying on. You
        have your own opinion about them. You’re not going to accept my opinion. If I was
        telling you some things about how I felt about the evidence and -- or how I see the
        evidence going and you didn’t agree with me, you’d say, too bad, I don’t agree with you.
        But I’m suggesting that it’s very possible and it’s likely that you do agree, that you saw
        those witnesses, you know you cannot base a criminal conviction of serious conspiracy
        charge in federal court on that type of evidence.

               Police didn’t add a thing. They do a great job. They were watching people
        coming and going. They busted Santiago; before that they busted Jessica Tweedie.
        They busted the people that were doing the trafficking. They watched my client, Eddie
        Canty, drive -- get driven by Tanya Johnson from where he was -- parked his car over
        to another neighborhood. That’s the extent of the police involvement and the police
        evidence against Eddie Canty.

 Trial Tr., Defs.’ Summation at 33–36.




                                                   14
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 15 of 36           PageID #: 1795




 prosecutor was trying to explain that the jury could convict the Defendants of a

 conspiracy to distribute two drugs, even if the Defendants themselves only directly

 sold one of the two drugs. She was also properly noting that although several of the

 witnesses lived troubled and difficult lives, their testimony was corroborated and

 should be believed.     Nevertheless, for reasons I will explain, the prosecutor’s

 statement went too far in vouching in several respects.

       A prosecutor’s statements constitute improper vouching when they “invite the

 jury to rely on the prestige of the government and its agents rather than the jury’s

 own evaluation of the evidence,” United States v. Torres-Galindo, 206 F.3d 136, 142

 (1st Cir. 2000), or when they “indicate that facts outside the jury’s cognizance support

 the testimony of the government’s witnesses,” United States v. Auch, 187 F.3d 125,

 131 (1st Cir. 1999) (citing United States v. Neal, 36 F.3d 1190, 1207 (1st Cir. 1994)).

 Here, the prosecutor stated that “very hard-working agents after three years” had

 “found [a conspiracy] existed involv[ing] crack cocaine and heroin.” ECF No. 332 at

 15. Although this statement was a springboard to argue that Jordan and Canty “only

 dealt with heroin” while others in the conspiracy dealt with cocaine base, the

 prosecutor then repeatedly emphasized that the “agents did three years of work”; that

 that work was “evident in the exhibits that you saw”; that the Government “didn’t

 just throw people” on the witness stand; that “we spent three years carefully talking

 to those people”; that the agents “showed compassion for people who had problems, . . .

 spent time with them, and . . . made sure that there was corroborative evidence for

 their stories”; and that “[w]e didn’t charge the people who are just users. We charged




                                           15
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 16 of 36         PageID #: 1796




 conspirators, some of whom you met and some of whom you didn’t.” ECF No. 332 at

 15-16, 20.

       These statements went beyond explaining the Government’s theory of the case.

 They suggested that the prosecutor and government agents—i.e., “we”—should be

 trusted based on the care they had taken in investigating the case and marshaling

 the evidence, thus invoking the prosecutor’s own prestige in support of the

 trustworthiness of the Government’s evidence. See, e.g., Landry, 631 F.3d at 606

 (holding that prosecutor’s reference to getting “the right person” to act as the

 Government’s expert witnesses was improper and that “statements regarding the

 time and expense in procuring those expert witnesses were plainly irrelevant”); see

 also Joyner, 191 F.3d at 55 (noting that the government conceded as improper “the

 prosecutor’s statements that the government does not just ‘round up as many people

 as we possibly can to point the finger at [the defendant] and just run in here and

 expect you to buy it’”). In short, the prosecutor’s rebuttal argument that, in effect,

 she and the agents had corroborated the statements of the government witnesses and

 had determined that there was a conspiracy, improperly “invite[d] the jury to rely on

 the prestige of the government and its agents rather than the jury’s own evaluation

 of the evidence.” Torres-Galindo, 206 F.3d at 142. Accordingly, the prosecutor’s

 argument constituted improper vouching.

 C.    Appeals to Passion and Prejudice

       Jordan and Canty assert that the prosecutor improperly invoked “social policy”

 and appealed to passion and prejudice in several ways during her opening statement,




                                          16
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 17 of 36                      PageID #: 1797




 closing argument and rebuttal—namely, by asking the jury to be the conscience of

 the community, injecting racial animus into the trial, and improperly referencing a

 video of Jordan applying a tourniquet to James Osborne as Osborne injected heroin.

 ECF No. 348 at 1, 2.5

        1. Jury as the Conscience of the Community

        At the outset of her opening statement, the prosecutor stated:

               As long as greed is stronger than compassion, there will always
        be suffering. This case, ladies and gentlemen, is about the greed of a
        group of young men from the area of Brooklyn, New York, who came
        here to make easy money selling illegal drugs and the suffering of many
        Mainers whose addictions helped make those men money.

 ECF No. 331 at 2. The prosecutor echoed these words at the start of her closing

 argument:

        [T]his is about the business of drugs, a business of a group of young men
        from Brooklyn, New York, who came to Maine to exploit drug-addicted
        people to help themselves make money, to exploit individuals who are
        addicted to drugs that cause suffering, suffering inside their bodies. You
        had an opportunity to hear from a number of witnesses who talked to
        you about how these drugs that they took affected them and what
        suffering can come from those drugs if they don’t continue to use them,
        the suffering of drug-addicted individuals who between 2015 and 2017
        used both cocaine base, crack cocaine, and heroin in the greater Portland
        area for that first time to get high and then every time after that just to
        not get sick, addicts like James Osborne, Jaden Brown, Amy Santiago,
        and Tanya Johnson.




  5  Canty also argues that he was prejudiced by the introduction of evidence regarding Jordan’s sexual
 relationships with two of the witnesses, both white women, along with the introduction of a murder of
 one of Jordan’s associates that occurred a decade before the trial. ECF No. 348 at 1. However, he
 makes no legal argument as to why the introduction of this evidence was improper, and the record
 does not reveal that he objected to the evidence at trial. In addition, the prosecutor made no mention
 of these relationships in her closing or rebuttal arguments. Accordingly, I do not address these
 arguments further.


                                                  17
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 18 of 36           PageID #: 1798




 ECF No. 332 at 2.      And she made similar comments throughout her rebuttal,

 emphasizing that the conspiracy relied on drug-dependent go-betweens who acted as

 liaisons between drug dealers and buyers:

               I suggest to you that this is an ingenious model for drug
        trafficking. . . . [Y]ou find a go between. You find someone who needs it
        because they will get physically sick. They will vomit; they will have
        diarrhea; they will get headaches; they will be physically miserable if
        they don’t get that needle in their arm or they don’t smoke the pipe. . . .

        ....

               . . . [T]he common thread through each of these people was that
        they were exploited by these two [D]efendants and other people involved
        in this conspiracy whose goal was to take the very thing that made them
        so vulnerable and take advantage and make money, whether it was to
        try a new strain of heroin or live out in the street if you were going to
        get sick, if you couldn’t come in. And they were – sure, they’d help you
        put a tourniquet on your arm if it meant you were going to get what you
        needed so that you could go back out and make another deal.

 Id. at 14, 22.

        A prosecutor is not barred from stating the government’s theory of the case,

 but she may not make “unfair statements.” United States v. Carpenter, 736 F.3d 619,

 627 (1st Cir. 2013). The First Circuit has explained that “it is improper to appeal to

 the ‘jury’s emotions and role as the conscience of the community.’” United States v.

 Avilés-Colón, 536 F.3d 1, 24 (1st Cir. 2008) (quoting Martínez–Medina, 279 F.3d at

 119). It is also improper for a prosecutor to address “drug trafficking . . . as social

 malaise.” United States v. Vázquez-Rivera, 407 F.3d 476, 485 (1st Cir. 2005). A

 prosecutor may, however, focus the jury on a defendant’s profit motive when it

 “directly relate[s] to the government’s burden of showing intent.” Carpenter, 736 F.3d

 at 629.



                                            18
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 19 of 36         PageID #: 1799




       Here, the prosecutor’s statements went beyond the Defendants’ profit motive

 by ascribing a callousness to them based on, as the prosecutor argued, “the suffering

 of many Mainers whose addictions helped make those men money.” ECF No. 331 at

 2. The prosecutor’s emphasis on the impact of drugs on “Maine,” “many Mainers,”

 and “the greater Portland area” improperly called on the jury to consider the impact

 of drugs on their community. In Avilés-Colón, the First Circuit concluded that it was

 improper for a prosecutor to describe the case as “about drugs and violence that we

 read about in the newspaper every[ ]day and we hear about on the television when

 we go home at night; the same violence which occurs in Puerto Rico on a daily basis

 and which takes the lives of hundreds of young people each year.” 536 F.3d at 24; see

 also United States v. Machor, 879 F.2d 945, 956 (1st Cir. 1989) (finding it “improper”

 for prosecutor to state that “drugs are poisoning our community and our kids die

 because of this” (alteration omitted)). Although the prosecutor’s appeal in this case

 was more nuanced and, therefore, less direct than that in Avilés-Colón, it was

 nonetheless improper because it appealed to the jury to act as the conscience of the

 community and to punish the Defendants for their greed.

       2. Racial Animus

       Jordan and Canty also argue that the prosecutor’s repeated references to the

 Defendants as having come from Brooklyn, New York in her opening statement and

 closing argument inappropriately injected a racial element into the case and/or pitted

 the Maine jury against them by casting them as outsiders. They emphasize that they




                                          19
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 20 of 36                 PageID #: 1800




 were two Black men tried before an all-White jury. 6 The prosecutor’s opening

 statement began:

               As long as greed is stronger than compassion, there will always
        be suffering. This case, ladies and gentlemen, is about the greed of a
        group of young men from the area of Brooklyn, New York, who came
        here to make easy money selling illegal drugs and the suffering of many
        Mainers whose addictions helped make those men money.

 ECF No. 331 at 2. Her closing argument began with the same theme:

               Ladies and gentlemen, as I told you during my opening, this is
        about the business of drugs, a business of a group of young men from
        Brooklyn, New York, who came to Maine to exploit drug-addicted people
        to help themselves make money, to exploit individuals who are addicted
        to drugs that cause suffering, suffering inside their bodies.

 ECF No. 332 at 2.

        When a defendant fails to object at trial, courts are “not inclined to find

 improper meaning in a prosecutor’s statement if there is a plausible alternative,” as

 is the case here. United States v. Rodriguez, 675 F.3d 48, 65 (1st Cir. 2012) (collecting

 cases). The First Circuit has firmly established that a prosecutor is “entitled to point

 out that the drugs used in [an] alleged conspiracy were, in fact, from” a particular

 location where there is an evidentiary basis for saying so. United States v. Lopez

 Garcia, 672 F.3d 58, 64 (1st Cir. 2012) (Souter, J.) (explaining that it was “difficult to

 see how reference to the [conspiracy’s] Mexican association was likely to add anything

 to what generally informed jurors would know in any event, that high level drug trade

 is typically violent and that a lot of drugs come north from Mexico”); United States v.



  6  This is not an unusual circumstance for Black defendants tried in Maine, where 94.4% of the
 population identify as white. See QuickFacts: Maine; United States, United States Census Bureau,
 https://www.census.gov/quickfacts/fact/table/ME,US/IPE120219 (last visited October 6, 2020).


                                               20
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 21 of 36            PageID #: 1801




 Ovalle-Marquez, 36 F.3d 212, 220-21 (1st Cir. 1994) (concluding that it was not

 improper for a prosecutor to argue in closing that a drug conspiracy had Colombian

 ties when testimony regarding the Colombian origin of the drugs had been properly

 admitted at trial and the remarks therefore served a purpose beyond simply

 “inflam[ing] the passions and prejudices of the jury”).

        However, the First Circuit has also noted that, “[d]ue to the singular

 importance of keeping our criminal justice system on an even keel, respecting the

 rights of all persons, courts must not tolerate prosecutors’ efforts gratuitously to

 inject issues like race and ethnicity into criminal trials.” United States v. Saccoccia,

 58 F.3d 754, 774 (1st Cir. 1995). Accordingly, “[i]n determining the propriety of

 evidence implicating ethnicity or national origin, context is critical.” Id. at 775.

        Here, the trial evidence established that Jordan and Canty had each come from

 Brooklyn, New York to Maine, and had returned to New York to obtain additional

 drugs to sell in Maine. The prosecutor’s references to Jordan and Canty’s Brooklyn,

 New York ties were supported by evidence and were not disputed at trial. In addition,

 the conspiracy’s business model of relying on drug-addicted people in Maine to assist

 the dealers was also consistent with the trial evidence. Viewed in context, the

 prosecutor’s arguments, which were not objected to, accurately described the origins

 and nature of the conspiracy and were not a gratuitous effort to inject issues of race

 into the trial.




                                            21
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 22 of 36            PageID #: 1802




       3. Tourniquet Video Evidence

       Jordan and Canty challenge the prosecutor’s argument, made at the end of her

 rebuttal, that “they’d help you put a tourniquet on your arm if it meant you were

 going to get what you needed so that you could go back out and make another deal.”

 ECF No. 332 at 22. The entire relevant portion of the argument was as follows:

               And it will be up to you to decide the very important decision of
       whether you believe them, whether you believe that the common thread
       through each of these people was that they were exploited by these two
       [D]efendants and other people involved in this conspiracy whose goal
       was to take the very thing that made them so vulnerable and take
       advantage and make money, whether it was to try a new strain of heroin
       or live out on the street if you were going to get sick, if you couldn't come
       in. And they were -- sure, they’d help you put a tourniquet on your arm if
       it meant that you were going to get what you needed so that you could go
       back out and make another deal. And then, if the police come knocking,
       you walk away, you disappear, just disappear, and everyone that’s left
       goes to jail, sitting on your drugs.

 ECF No. 332 at 21-22 (emphasis added).

       This argument referred to a videotape that had been posted on social media

 which depicted Jordan applying a tourniquet to James Osborne as Osborne injected

 heroin in the presence of other coconspirators. Canty was not present and is not seen

 in the video. The Government stipulated when it sought to admit the videotape into

 evidence that the events it depicted took place after Canty had left Maine and was no

 longer a participant in the conspiracy. The jury was instructed to consider the

 evidence only in connection with the Government’s case against Jordan, and not in

 connection with the Government’s case against Canty.

       Against this backdrop, the prosecutor’s argument that “they’d help you put a

 tourniquet on your arm,” made at the very end of her rebuttal argument, without



                                            22
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 23 of 36          PageID #: 1803




 identifying who “they” were—i.e., Jordan and other individuals, but not Canty—was,

 as to Canty, unsupported and inflammatory. Because this argument was contrary to

 the evidence and the Court’s earlier instruction to the jury, it was improper.

 D.    Referring to the Defendants by Their Aliases

       Both Defendants used aliases which the other individuals connected to their

 drug sales knew them by. Jordan was known as “Squirrel,” and Canty was known as

 both “Demo” and “Debo.” Jordan and Canty now argue that the prosecutor’s reference

 to them in summation by these aliases demonstrated the Government’s contempt for

 the Defendants and was unfairly prejudicial.

       As discussed earlier, when a defendant fails to object at trial, the court is “not

 inclined to find improper meaning in a prosecutor’s statement if there is a plausible

 alternative.” Rodriguez, 675 F.3d at 65. “It has long been the law in [the First]

 Circuit that introduction of alias evidence at trial is proper where it is relevant and

 does not prejudice a defendant.” United States v. Doe, 741 F.3d 217, 227 (1st Cir.

 2013) (citing United States v. Candelaria-Silva, 166 F.3d 19, 33 (1st Cir. 1999)).

       The First Circuit has explained that “reference to . . . defendants as animals is

 especially inflammatory and improper” where, for example, the prosecutor

 characterized the defendants as “hunting each other like animals” and killing one

 another “with no mercy.” Martínez-Medina, 279 F.3d at 119. But that is not what

 occurred here. Even though Jordan’s alias—“Squirrel”—was a type of animal (and

 an individual associated with Jordan who was mentioned during the trial went by

 the name “Animal”), the prosecutor’s use of these aliases was a far cry from the




                                           23
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 24 of 36           PageID #: 1804




 prosecutor’s dehumanizing reference to the defendants as “animals” in Martínez-

 Medina. In this case, several witnesses knew the Defendants primarily by their

 aliases, and thus the prosecutor’s reference to the aliases was proper since it was

 “necessary to connect the defendants with the acts charged.” Doe, 741 F.3d at 227

 (quoting United States v. Hines, 995 F.2d 1449, 1454 (11th Cir. 1992)).

 E.    Misstating the Law of Conspiracy

       “To prove the elements of the crime of conspiracy, the Government must show

 the existence of a conspiracy, the defendant’s knowledge of the conspiracy, and the

 defendant’s voluntary participation in the conspiracy.” United States v. Rodriguez-

 Marrero, 390 F.3d 1, 12 (1st Cir. 2004) (quoting United States v. Llinas, 373 F.3d 26,

 30 (1st Cir. 2004)).    Jordan and Canty argue that the prosecutor provided a

 “flagrantly misleading” definition of conspiracy law to the jury when she stated that

 “to be part of a conspiracy you don’t have to know each other and you don’t have to

 know what the other person is doing, but you do have to know what at least one other

 person in that conspiracy is doing.” ECF No. 348 at 6 n.1 (citing ECF No. 332 at 6).

 The prosecutor made this statement as part of her discussion of Jordan and Canty’s

 differing levels of involvement in the alleged conspiracy.

       Jordan and Canty did not object during the prosecutor’s summation, and they

 do not explain what was improper about her statement. “It is hornbook law that a

 defendant may be found guilty of participating in a drug-trafficking conspiracy

 without knowing the full extent of the enterprise or the identities of all the

 coconspirators.” United States v. Ortiz de Jesus, 230 F.3d 1, 5 (1st Cir. 2000) (citing




                                           24
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 25 of 36         PageID #: 1805




 United States v. Rivera-Santiago, 872 F.2d 1073, 1079 (1st Cir. 1989)). Moreover,

 “each coconspirator need not know of or have contact with all other members, nor

 must they know all of the details of the conspiracy or participate in every act in

 furtherance of it.” United States v. Cortés-Cabán, 691 F.3d 1, 13–14 (1st Cir. 2012)

 (quoting Martínez–Medina, 279 F.3d at 113). Accordingly, the prosecutor did not

 misstate the law.

       To the extent the prosecutor’s statement of the law could have been clearer or

 more complete, the Court provided a thorough definition of conspiracy law as part of

 the final jury instructions. Final Jury Instructions at 5–6. The law in this circuit

 “assumes that jurors follow jury instructions and thus that they followed the judge’s,

 not counsel’s, definition.”   Belanger, 890 F.3d at 35 (quoting United States v.

 Gonzalez-Gonzalez, 136 F.3d 6, 9 (1st Cir. 1998)). Therefore, any deficiencies in the

 prosecutor’s statement of the law were addressed by the Court’s jury instructions on

 conspiracy law.

 F.    Misstating Trial Testimony

       Jordan and Canty also argue that the prosecutor misstated some of the

 evidence. In particular, Jordan and Canty argue that the prosecutor exaggerated the

 amount of drugs that one of the witnesses, Tanya Johnson, purchased from Canty.

 The prosecutor stated:

       The only person we met most recently was Tanya Johnson because she
       was listed as a [confidential informant] in a search warrant, because she
       is the person who stumbled into Mr. Canty’s drug trafficking. And when
       we looked at the number of contacts between them, we call her up, we
       fly her up, do you know him? Yeah, I know him, that’s Debo or that’s
       Mr. Canty. Did you buy drugs from Debo? Yeah, I did. How many times?


                                          25
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 26 of 36                        PageID #: 1806




        Too many to count. But you just bought drugs from him? No, I drove
        him. That’s a conspirator, ladies and gentlemen. She’s participating;
        she’s helping further and promote the conspiracy. She isn’t just an
        addict who’s using their product.

 ECF No. 332 at 16 (emphasis added). Jordan and Canty cite to Johnson’s trial

 testimony, in which Johnson testified that she had fewer than five face-to-face

 interactions with Canty. ECF No. 348 at 6 n.1 (citing ECF No. 292 at 39); see also

 ECF No. 292 at 45. But Johnson also testified that she bought heroin from Jessica

 Tweedie on “[a] lot” of occasions, and that Canty was Tweedie’s supplier. ECF No.

 292 at 46, 49. Thus, the prosecutor’s characterization of the frequency of Johnson’s

 drug purchases from Canty was not supported by the trial evidence, but, when

 considered in conjunction with the evidence of Johnson’s indirect purchases of drugs

 from Canty through Tweedie, had some support. Accordingly, I conclude that the

 argument, although an exaggeration of the trial evidence, does not rise to the level of

 an obvious error.7 See Vázquez-Larrauri, 778 F.3d at 288.

                                 IV. PLAIN ERROR REVIEW

        “[A] criminal defendant who believes that a prosecutor’s closing argument goes

 too far must usually object to the offending statements when and as they are uttered.”

 Sepúlveda, 15 F.3d at 1186 (citing Arrieta-Agressot v. United States, 3 F.3d 525, 528

 (1st Cir. 1993)).       Doing so provides the prosecutor an opportunity to “clarify


  7  Further, any potential prejudice was minimal. The misstatement, to the extent there was one,
 occurred only once, without any indication of deliberateness from the prosecutor, and the court’s
 instructions made clear to the jury, at the beginning and end of trial, that statements by counsel were
 not evidence. See United States v. Madsen, 809 F.3d 712, 717 (1st Cir. 2016) (noting that a plain error
 assessment of a prosecutor’s misstatement requires the court to consider “the frequency and
 deliberateness of the prosecutor’s comments, the strength and clarity of the trial judge’s instructions,
 and the strength of the government’s case against the defendant”) (quoting United States v. Morales-
 Cartagena, 987 F.2d 849, 854 (1st Cir. 193)).


                                                   26
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 27 of 36             PageID #: 1807




 ambiguities and correct mislocutions in a timely manner” and allows the trial judge,

 if necessary, to “administer an immediate antidote, thereby curtailing any damage.”

 Id. (citing Arrieta-Agressot, 3 F.3d at 528). Because Jordan and Canty did not object

 to any of the statements during trial that they now assert are improper, that

 opportunity was lost, and the statements are judged against a more demanding

 standard of scrutiny—plain error—than if they had been timely objected to. Peña-

 Santo, 809 F.3d at 699 (citing United States v. González-Pérez, 778 F.3d 3, 19 (1st Cir.

 2015), and Rodriguez, 675 F.3d at 64); see also Fed. R. Crim. P. 52(b).

        As explained earlier, to demonstrate plain error, a defendant must show (1)

 that an error occurred; (2) which was clear or obvious; (3) which prejudiced the

 defendant; and (4) which seriously impaired the fairness, integrity, or public

 reputation of judicial proceedings. Belanger, 890 F.3d at 34. Plain error poses a

 “difficult hurdle to vault” because it “exists to correct ‘blockbusters,’ not ‘the ordinary

 backfires . . . which may mar a trial record.’” Madsen, 809 F.3d at 717 (alteration in

 original) (quoting United States v. Griffin, 818 F.2d 97, 100 (1st Cir. 1987)). The

 standard is steep, but not insurmountable. “[E]xcessive summations may on rare

 occasions constitute plain error . . . .” Sepúlveda, 15 F.3d at 1186.

        For the reasons I have explained, the prosecutor engaged in four improper

 arguments. First, she suggested that the jury should convict the Defendants because

 alleged coconspirators had gone to jail and it was now the Defendants’ turn. Second,

 she improperly vouched for the hard work and good intentions of the investigating

 agents, and invoked the prestige of her own office by referring to the agents and




                                             27
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 28 of 36                        PageID #: 1808




 herself collectively as “we” in describing the efforts made to corroborate the evidence

 and prove the case.         Third, she urged the jury to act as the conscience of the

 community. And finally, as to Canty, the prosecutor improperly argued that both

 Defendants would “put a tourniquet on your arm if it meant you were going to get

 what you needed so that you could go back out and make another deal” when the jury

 had been directed not to consider the video depicting the tourniquet incident in the

 Government’s case against Canty.

         Each of the improper arguments were erroneous and obvious, thus satisfying

 the first two elements of the clear error analysis. The prosecutor’s argument that it

 was the Defendants’ turn to go to jail was plainly prejudicial because it was so

 fundamentally at odds with the presumption of innocence. Additionally, the improper

 vouching, 8 invocation of the jury as the conscience of the community, 9 and, as to

 Canty, the tourniquet evidence argument, considered together, were unfairly




  8  Regarding the prosecutor’s improper vouching, the First Circuit recognizes certain types of
 vouching as more prejudicial than others: “[I]t is likely to be more dangerous where the prosecutor
 flaunts the government’s skills and purity of motive or where the context or the prosecutor’s words
 imply private knowledge of the defendant’s guilt that unfortunately cannot be shared with the jury.”
 United States v. Vizcarrondo-Casanova, 763 F.3d 89, 97 (1st Cir. 2014) (quoting United States v. Gomes,
 642 F.3d 43, 47 (1st Cir. 2011)). Here, the prosecutor did “flaunt[]” the agents’ skills and purity of
 motives, id., but only briefly and in reaction to the Defendants’ argument challenging the sufficiency
 of the investigation. Her words did not imply the existence of private knowledge of evidence supporting
 the Defendants’ guilt. However, while not highly prejudicial on its own, it added to the overall unfairly
 prejudicial nature of the prosecutor’s statements.

  9 As to the prosecutor’s invocation of the jury as the conscience of the community, it is unlikely that
 the prosecutor’s comments were prejudicial to the Defendants on their own, as they were relatively
 nuanced and indirect. See Avilés-Colón, 536 F.3d at 24 (noting that the prosecutor’s comments linking
 the Defendants’ conduct to the problems of drugs and violence in Puerto Rico generally were unlikely
 to have prejudiced the outcome of the trial). However, similar to the prosecutor’s improper vouching,
 the comments added to the prejudicial nature of the prosecutor’s statements as a whole.


                                                   28
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 29 of 36           PageID #: 1809




 prejudicial to the Defendants, thus satisfying the third element of the clear error

 analysis.

       Under the plain error standard, the analysis does not end here. Plain error

 review requires me to next examine the fourth element: that the errors not only

 prejudiced the Defendants but also seriously impaired the fairness, integrity, or

 public reputation of judicial proceedings.     In so doing, I consider whether the

 prosecutor’s conduct “so poisoned the well that the trial’s outcome was likely affected,”

 an inquiry which involves consideration of the severity of the prosecutor’s misconduct,

 its context, the presence and likely effect of any curative instructions given by the

 court, and the strength of the evidence against the Defendants. Belanger, 890 F.3d

 at 34 (quoting Henderson, 320 F.3d at 107, and citing United States v. Wihbey, 75

 F.3d 761, 722 (1st Cir. 1996)). I turn to consider (1) the severity of the prosecutor’s

 misconduct and the likely curative effect of the Court’s instructions, and (2) the

 strength of the evidence against each Defendant.

 A.    Severity of the Prosecutor’s Misconduct and the Likely Curative
       Effect of the Court’s Instructions

       The prosecutor’s contention that it was the Defendants’ “turn” to go to jail

 suggested their guilt by association and thus presented a substantial risk of

 prejudicing the Defendants’ right to a fair trial. The prosecutor’s vouching for the

 strength of the Government’s case and invocation of the jury as the conscience of the

 community also may have contributed to prejudice against the defendants. However,

 the prejudicial effect of these missteps, though serious, was likely mitigated by the




                                           29
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 30 of 36                      PageID #: 1810




 Court’s instructions that followed soon thereafter. Among other things, the jury was

 instructed:

               You must not be influenced by any personal likes or dislikes,
        prejudices, or sympathy. That means that you must decide the case
        solely on the evidence before you and according to the law. You will
        recall that you took an oath promising to do so at the beginning of the
        case.

 Final Jury Instructions at 1. Second:

               The evidence from which you are to decide what the facts are
        consists of sworn testimony of witnesses, both on direct and cross-
        examination, regardless of who called the witness; the exhibits that have
        been received into evidence; and any facts to which the lawyers have
        agreed or stipulated.

 Id. at 2. Finally:

               Certain things are not evidence. . . . Arguments and statements
        by lawyers are not evidence. The lawyers are not witnesses. What they
        say in their opening statements, closing arguments and at other times
        is intended to help you interpret the evidence, but it is not evidence. If
        the facts as you remember them from the evidence differ from the way
        the lawyers have stated them, your memory of them controls.

 Id. at 3.

        With regard to the prosecutor’s improper association of Canty with the video

 depicting Jordan applying a tourniquet to Osborne, the resulting prejudice was

 mitigated by the court’s instruction to the jury that that video evidence was received

 only in connection with the Government’s case against Jordan, and not against Canty.

 ECF No. 288 at 116. In addition, the Court’s final jury instructions reiterated that

 evidence received for a limited purpose could only be considered for that purpose.10



  10 The jury was instructed that evidence received for a limited purpose “can be used by you only for
 one particular purpose, and not for any other purpose. I have told you when that occurred, and


                                                  30
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 31 of 36                        PageID #: 1811




         Final jury instructions given by a trial judge can dissipate prejudice that

 otherwise might constitute plain error, although such a result is not automatic:

         In most of the cases in which a standard corrective instruction was held
         sufficient to dissipate all prejudice, there was “overwhelming evidence
         of [the defendant’s] guilt, which ‘eliminate[d] any lingering doubt that
         the remarks could have unfairly prejudiced the jury’s deliberations.’”
         Joyner, 191 F.3d at 54. In other cases, the misstatements were
         peripheral to the defense. See United States v. Bey, 188 F.3d 1, 8 (1st
         Cir. 1999) (finding that the prosecutor’s misstatements were irrelevant
         to Bey’s theory that he was “an innocent dupe”); see also United States
         v. Lowe, 145 F.3d 45, 48, 50 (1st Cir. 1998) (affirming a conviction where
         there was ample evidence supporting the verdict and the misstatement
         apparently was not central to the defense).

               Other cases hold that where the evidence was close, and the
         misstatement goes to a central issue in the case, an instruction to
         consider the evidence may well be insufficient.

 United States v. Azubike, 504 F.3d 30, 41–42 (1st Cir. 2007) (alterations in original)

 (footnote omitted). I thus turn to consider a “crucial factor” of the analysis: “the

 weight of the evidence of the defendants’ guilt or innocence.” Arrieta-Agressot, 3 F.3d

 at 528 (citing United States v. Santana-Camacho, 833 F.2d 371, 373–74 (1st Cir.

 1987)).11




 instructed you on the purposes for which the item can and cannot be used.” Final Jury Instructions
 at 3.

  11  I previously denied Jordan and Canty’s Motions for Acquittal (ECF Nos. 281, 282) under Fed. R.
 Crim. P. 29(a), which provides that “the court on the defendant’s motion must enter a judgment of
 acquittal of any offense for which the evidence is insufficient to sustain a conviction.” In doing so, I
 concluded there was sufficient evidence to convict, but I characterized the issues as presenting a “very
 close call.” Hr’g Tr. at 45, Feb. 14, 2020. I have reexamined the entire trial record in connection with
 the Defendants’ subsequent joint Motion for a New Trial. For the reasons explained in this decision,
 I conclude that the evidence supporting each Defendant’s guilt was substantial and largely
 uncontradicted, and did not present a close call as to either Defendants’ guilt.



                                                   31
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 32 of 36       PageID #: 1812




 B.    Strength of the Evidence Against the Defendants

       As explained previously, the Government’s theory of the case was that Jordan,

 Canty, and other drug dealers conspired to sell drugs out of trap houses, which they

 gained access to from drug users in exchange for drugs. The Government identified

 three primary trap houses, identified according to their locations: Oak Street,

 Redbank, and Grant Street. The Government also maintained that the drug dealers

 relied on various drug-addicted individuals as gatekeepers, runners, and drivers to

 help facilitate transactions. I now summarize the evidence against each defendant,

 beginning with Jordan.

       1. Evidence Establishing Defendant Jordan’s Guilt

       The evidence as to Jordan’s guilt was extensive.    In 2015, Jordan came to

 Maine and met with James Osborne and his sister, Jessica Tweedie. Jordan asked

 Osborne to supply him with a stream of customers to whom he could sell heroin. As

 payment, Jordan provided Osborne with “free” drugs. Jordan purchased Osborne a

 “trap phone,” a disposable burner phone that Osborne could use to facilitate drug

 deals. They used Tweedie’s Redbank apartment in South Portland to bag the drugs.

 In the beginning, Jordan and Osborne delivered drugs to buyers on the street, with

 Tweedie providing transportation.    Osborne testified that from the start of his

 working relationship with Jordan through early 2016, using a highly conservative

 estimate, Jordan distributed a half gram of heroin twenty times per day through

 Osborne.




                                         32
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 33 of 36       PageID #: 1813




       In late 2015, while Jordan was in New York to replenish his supply of drugs,

 Jordan told Osborne to meet up with another drug dealer, Lamale Lawson, to acquire

 drugs for Osborne’s personal use. At some point thereafter, Jordan and Lawson

 began using the Oak Street apartment of Lance Lombardi, a drug user, as a trap

 house. Lombardi kicked out other drug dealers from the apartment, and Osborne

 brought Jordan and Lawson in. Lawson operated out of the Oak Street trap first,

 and Jordan joined after he had been robbed; Lawson instructed Osborne to pick

 Jordan up from Boston and bring him to the Oak Street trap house. Jordan and

 Lawson paid Lombardi with drugs in exchange for the use of his apartment. Jordan

 and Lawson used the Oak Street trap house for roughly six months, until Lombardi

 was evicted. During that time, Osborne operated the door and acted as a drug runner

 for both Jordan and Lawson.

       At various times, Jordan and others used Tweedie’s Redbank apartment as a

 trap house. While Jordan was selling heroin out of Redbank, another drug dealer,

 Akeem Cruz, also sold heroin out of the trap house in Jordan’s presence, though

 Jordan and Cruz did not share customers. Eventually, the Redbank trap house was

 raided, and its use as a trap house was discontinued.

       After the Oak Street trap house was shut down, Jordan found the next trap

 house at Grant Street, which overlapped with the use of the Redbank trap house

 before it was raided. Amy Santiago leased the Grant Street trap house, and she acted

 as a runner for Jordan and the other dealers.




                                          33
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 34 of 36         PageID #: 1814




       The parties stipulated that Jordan left Maine in February of 2017, and the

 Government contended that he exited the conspiracy at that point.

       In summary, the Government presented overwhelming evidence that between

 2015 and 2017 Jordan was significantly involved in a conspiracy with drug dealers

 including Cruz, Lawson, and Canty to distribute drugs out of various trap houses in

 Maine with the assistance of a number of drug-addicted individuals, including

 Osborne, Tweedie, Lombardi, and Santiago. This evidence could have left the jury

 with no reasonable doubt as to Jordan’s guilt.

       2. Evidence Establishing Defendant Canty’s Guilt

       As to Canty, the evidence of his involvement in selling heroin at the three trap

 houses during the approximately three-month period he was in Maine in 2016 was

 not as extensive as Jordan’s because he was in Maine for a much shorter period of

 time. Osborne testified that he first met Canty at the Oak Street apartment while

 operating the door of the trap house. Canty assisted Cruz in jumping and beating up

 Osborne because Osborne and the trap house’s tenant, Lombardi, had used drugs

 Cruz had given them to sell. Canty sold heroin from the Oak Street trap house at the

 same time that Jordan, Cruz and Lawson were selling drugs from the house. Canty

 also sold heroin from the Redbank and Grant Street trap houses, along with Jordan

 and the other dealers. Like Jordan, Canty worked closely with Osborne and provided

 him with drugs. Canty, along with Cruz and Jordan, slept at Tweedie’s Redbank

 apartment, and he also stored his heroin supply there. Canty received assistance,




                                          34
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 35 of 36         PageID #: 1815




 typically in exchange for heroin, from the same persons—including Osborne and

 Tweedie—who assisted Jordan, Lawson, and Cruz in the same fashion.

       The Government’s evidence thus demonstrated that Canty worked, to varying

 degrees, with the same individuals, at the same locations, in the same manner, and

 at the same times as Jordan and the other drug-dealing participants in the conspiracy.

 Although Canty’s three-month involvement in the conspiracy was far shorter than

 Jordan’s more than year-long involvement, there was ample evidence of Canty’s

 direct and substantial involvement with the members of the conspiracy. Cf. United

 States v. Nelson-Rodriguez, 319 F.3d 12, 28 (1st Cir. 2003) (“‘Mere association’ with

 the conspirators or ‘mere presence’ during activities of the conspiracy will not,

 standing alone, be sufficient for conviction.”) (quoting United States v. Gomez-Pabon,

 911 F.2d 847, 852 (1st Cir. 1990)).

       3. Conclusion of Evidentiary Review

       For the foregoing reasons, the Government’s evidence against Jordan and

 Canty was strong and leaves little doubt that the jury would have convicted the

 Defendants “absent the prosecutor’s improper remarks.” Azubike, 504 F.3d at 41; see

 also Arrieta-Agressot, 3 F.3d at 526 (vacating a conviction where the prosecutor made

 improper remarks to the jury and the evidence did not make conviction “inevitable”).

 Unlike the First Circuit’s decision in Arrieta-Agressot, where the Court vacated a

 conviction and remanded for a new trial due to “the potency of the [prosecutor’s]

 misstatements and the presence of direct exculpatory testimony,” id. at 529 (emphasis

 added), here, there was no direct exculpatory evidence and there was no viable




                                          35
Case 2:18-cr-00143-JDL Document 403 Filed 10/09/20 Page 36 of 36                   PageID #: 1816




 alternative but for the jury to convict both Jordan and Canty. Accordingly, I conclude

 that despite the severity of the prosecutor’s misstatements, they did not poison the

 well to such a degree that “the trial’s outcome was likely affected,” Belanger, 890 F.3d

 at 34 (quoting Henderson, 320 F.3d at 107), and that the Defendants’ motions for a

 new trial must be denied.12

                                      V. CONCLUSION

        For the preceding reasons, it is ORDERED that Jordan and Canty’s joint

 Motion for New Trial/Dismiss (ECF No. 348) is DENIED.

            SO ORDERED.

            Dated: October 9, 2020




                                                             /s/ JON D. LEVY
                                                        CHIEF U.S. DISTRICT JUDGE




  12Jordan and Canty also ask that the indictment against them be dismissed with prejudice. ECF No.
 348 at 8. I deny this relief for the same reasons I deny their motion for a new trial.


                                                36
